Name: Decision (EU, Euratom) 2019/1200 of the Representatives of the Governments of the Member States of 10 July 2019 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-07-15

 15.7.2019 EN Official Journal of the European Union L 189/69 DECISION (EU, Euratom) 2019/1200 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 10 July 2019 appointing Judges to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The term of office of 23 Judges of the General Court will expire on 31 August 2019. (2) Appointments should therefore be made in order to fill to those posts for the period from 1 September 2019 to 31 August 2025. (3) Mr Roberto MASTROIANNI and Ms Ornella PORCHIA have been nominated for a first term as Judges of the General Court to replace Mr Guido BERARDIS and Mr Ezio PERILLO, respectively. (4) The panel set up under Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of these candidates to perform the duties of Judge of the General Court. (5) It is therefore appropriate to appoint Mr Roberto MASTROIANNI to replace Mr Guido BERARDIS and Ms Ornella PORCHIA to replace Mr Ezio PERILLO for a first term as Judges of the General Court, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges to the General Court for the period from 1 September 2019 to 31 August 2025:  Mr Roberto MASTROIANNI,  Ms Ornella PORCHIA. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 10 July 2019. The President M. RISLAKKI